Citation Nr: 1819763	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement a rating in excess of 50 percent for PTSD, to include a rating in excess of 30 percent prior to January 28, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.  In October 2017, the Board remanded the Veteran's claim for additional development which has since been completed.

The Veteran testified at a hearing conducted at the RO by a local hearing officer in May 2009.  A copy of the hearing transcript is associated with the claims file.  


FINDINGS OF FACT

1.  Prior to January 28, 2016, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  Since January 28, 2016, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD, prior to January 22, 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.   

The Veteran has also been provided with multiple VA examinations in connection to his claim for PTSD.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  He was also offered an opportunity to testify at a Board hearing, which he declined.  The Veteran however, testified before a hearing officer at the RO in May 2009.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.   Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran was granted a 30 percent rating for his PTSD, effective April 22, 2008 by a March 2011 rating decision.  His rating was subsequently increased to 50 percent as of to January 28, 2016.  The Veteran has challenged the ratings assigned.  

Under the Diagnostic code 9411, a 30 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular disability rating of 100 percent is assigned where a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 




a.  Period Between April 22, 2008 and January 28, 2016

The Veteran initially afforded a 30 percent rating for his PTSD.  At a VA examination in July 2008, his hygiene and appearance were noted as 'adequate' and 'appropriate' for setting and situation.  The examiner noted that the Veteran was very agreeable in answering questions throughout the interview but did appear anxious and irritable.  His speech was within normal limits and the content of his speech was appropriate.  The Veteran remained focus throughout the evaluation but demonstrated some difficulties performing serial 7s backwards from 100, providing 4 out of 5 correct answers.  The examiner found no indication of memory impairment.  The Veteran reported sleep difficulties and often suffers from dreams about Vietnam.  He reported getting only 4 hours of sleep per night (with use of CPAP), waking up 4 to 5 times, and suffering approximately 4 to 5 nightmares about Vietnam every month.  He reported experiencing intrusive thoughts about his time in Vietnam on a daily basis.  As a result, he is in a state of hypervigilance and takes measures to avoid others.  He has become uncomfortable in crowds and often feels unsafe.  In addition to having survivor's guilt, the Veteran experiences anxiety, decreased concentration, motivation, and self-esteem.  He denied panic attacks, visual or auditory hallucinations, and homicidal ideations.  He did however, report experiencing intermittent suicidal ideations, but denied formulating suicide plans or having ever attempted suicide.  

On the SCL-90-R, the Veteran reported having difficulties with 88 out of 90 symptoms, 61 of which were rated as quite a bit to extremely bothersome.  The examiner observed that it should be noted that the Veteran appeared to be overreporting  his general symptom distress on this measure although he did note that the previous week prior to the examination had been particularly bad for him.

On the Beck Depression Inventory II the Veteran scored a 56 again indicative of significant overreporting.  Although the examiner estimated that the Veteran's current depressive symptoms fell within the moderate to severe range the veterans report on this measure was grossly overreported, the reason for which is unclear.

The examiner added that although the Veteran appeared to be overreporting his current symptoms, many of the symptoms he had reported were consistent with his report at the examination.  The  found that the Veteran experienced significant social limitation due to PTSD at the present time and in general remained isolated from others. It appeared that his symptoms of PTSD were present since service but had been exacerbated by life stressors such as early retirement and the loss of his wife.  The examiner assessed the Veteran with mild to moderate PTSD.  The examiner noted that the Veteran's psychiatric symptomatology did not render him unemployable.

In October 2008, the Veteran visited a VA medical treatment facility where he was evaluated for his PTSD symptoms.  The Veteran appeared to be alert and oriented to time and place.  He was well-groomed and his hygiene was noted as 'fair.'  His speech was clear and coherent, and his thoughts were focused and organized.  While his mood was noted to be depressed, he was polite and cooperative during the evaluation.  He denied any homicidal or suicidal ideations.  There were no apparent thought disorders.  The Veteran talked about his group therapy and believes that it was helpful.  However, after watching a Vietnam War documentary during one of his sessions, he started experiencing intrusive thoughts and nightmares.  At home, the Veteran continued to occupy himself with house projects.  Even though he expressed difficulties with losing his wife, he continued to maintain close contact with his children and granddaughters.  

A February 2009 treatment record documents the Veteran's continued depressed mood and sleep problems.  In March and April 2009, the Veteran returned to a VA medical facility for further evaluation.  He reported feelings of depression and lack of motivation.  He felt lonely and without energy.  While he denied trouble falling asleep, he was unable to remain asleep and would often wake up because of persistent nightmares.  He also reported experiencing panic attacks, but stated that he has become accustomed to them.  There were no indications of auditory/ visual hallucinations, or delusions.  Despite the stress, the Veteran's judgment and insight remained intact.  

In May 2009, the Veteran's social worker submitted a letter testifying to the Veteran's PTSD symptoms, which included social isolation and panic attacks in addition to the previously reported intrusive thoughts, lack of motivation, and sleep disturbance.  Shortly after, the Veteran testified at RO before a hearing officer that same month.  There, the Veteran reported taking prescription medications for his PTSD symptoms.  He told the hearing officer that his sleep disturbance only allowed him 2 hours of straight sleep per night.  His nightmares had not subsided which also brought about thoughts of suicide, though without plans or attempts.  The Veteran testified that he avoids people and has no interest in pursuing a hobby, contrary to his previous reporting to the October 2008 treatment record.  He also stated that he has become withdrawn from his friends and family.  Unlike his prior visit with his social worker, the Veteran now states that he does not feel close to his family.  He also described an anger outburst against his brother when he tossed a chair across the room after an argument.  He told the hearing officer that his irritability had become overwhelming and had caused him to feel a lot of negativity towards strangers.  He continued to express survivor's guilt and panic attacks, which had not improved.  He also stated that he had trouble concentrating and remembering things.  Due to his collective symptoms, the Veteran feels that he is unable to establish a close relationship with anyone.  

By December 2009, the Veteran reported no improvements to his symptoms.  He continued to experience survivor's guilt, nightmares, and interrupted sleep.  He told the VA physician that he managed to maintain his relationship with his family and saw his children frequently.  He also reported mild memory problems and occasionally forgot to pay his bills.  While he did report being less irritable and less depressed, he occasionally cried.  He still showed no interest in pursuing hobbies and continued to isolate himself.  He still felt anxiousness and nervousness, but denied homicidal and/or suicidal ideations.  In addition, he now noticed a decrease in his appetite and only ate one large meal per day.  

In an October 2010 therapy session, the Veteran reported that while he continued to feel dysphoric, he was crying less.  His mood improved when he spoke about his three grand-daughters, who lived next door.  He told the VA physician that thoughts of his family repel any thoughts of suicide.  The Veteran continued to struggle with sleep problems.  He maintained no thoughts of auditory or visual hallucinations.  There was no indication of delusions and his judgment was intact.  

The Veteran later submitted a statement dated April 2011, describing his continued struggle.  He reported experiencing panic attacks two or more times per week.  He often isolated himself from others and he was unable to enjoy time with his family.  Because of his sleep problems, he was unable to fall asleep and would sometimes go shopping after midnight.  

At a VA examination in May 2012, the VA examiner found the Veteran to have occupational and social impairment with occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran denied significant changes in this domain of his life since his last evaluation.  As of the date of the report, the Veteran reported attending Bingo twice a week with his friends.  He maintained relationship with two to three friends.  While the Veteran did report having other friends from his therapy sessions, he states that he does not spend time with them outside of therapy.  He also enjoys karaoke once a week with his friends.  In regards to his hobbies, the Veteran stated that he "likes to stay busy," noting that he has completed several home improvement projects and is currently remodeling his bathroom.  He reported that he continues to have a difficult time forming close relationships with 3 of 4 of his children.  He has one child and three grandchildren that live next door to him, who he sees approximately twice a week.  

The Veteran participates in group therapy once a week at the Wheeling Veteran Center, starting since August 2008.  He finds that sharing stories with other servicemen is helpful in his recovery.  He received a neuropsychological evaluation in December 2009 for reported memory problems.  That evaluation report suggested that the Veteran's memory problems were likely attributable to his psychiatric distress and PTSD.  The examiner noted that the Veteran continued to have recurrent and distressing recollections, and nightmares of events in Vietnam.  He tried to avoid thoughts, feelings, conversations, and activities that remind him of the trauma.  He had markedly diminished interest or participation in activities, and feelings of detachment or estrangement from others.  His symptoms included difficult falling asleep, irritability and anger outbursts, hypervigilance, and exaggerated startled response.  

In November 2015, the Veteran was evaluated by a psychiatric nurse for his sleeping problems.  The Veteran appeared properly groomed, was alert, and oriented to person, place, and time.  While he was irritable, he was cooperative throughout the examination.  His eye contact was fair and his speech was normal and regular.  The nurse detected no signs of perceptual abnormalities and the Veteran denied suicidal and homicidal ideations.  His judgment and insight was noted as 'good.'  

The Board finds that the Veteran's medical treatment records and lay statement show that his symptoms were most closely associated with a 30 percent rating prior to January 2016.  The Board acknowledges the Veteran's continuous struggle with irritability, depressed mood, and anger during that time.  However, to be entitled a 50 percent rating, the evidence must also show symptoms such as impaired judgment, impaired abstract thinking, flattened affect, and stereotyped speech.  VA examinations have consistently demonstrated that the Veteran's insight and judgment remained fair.  His speech was coherent and he had no problems understanding complex commands.  The Board also notes inconsistencies in the Veteran's statements, specifically relating to his hobbies and activities around the house.  The Veteran also testified that he became withdrawn from his family.  However, medical treatment records have reported that he enjoys staying busy with various house projects and still has contact with family, but to a lesser degree.  

The Board has considered a higher disability rating during this period.  However, the Veteran was not shown to experience symptoms associated with a 70 percent disability during this period.  While suicidal ideation is one of the characteristics under a 70 percent disability rating, this symptom was not in the majority of the evidence of record.  The Veteran did admit to passively thinking about suicide, but he acknowledged that he had plans or attempts.  He has also stated that thoughts of his family helps rejects any further ideations.  Thus, the self-reporting presence of a suicide ideation does not rise to the level of severity of the symptomatology required for a 70 percent rating.  See Vasquez-Claudio, 713 F.3d 112.  The evidence does not show illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal hygiene, suicidal ideations, of difficulty adapting to stressful circumstances.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

The Veteran is also not entitled to a 100 percent disability rating during this time period.  The evidence does indicate a total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, suicidal or homicidal ideations, grossly inappropriate behavior, and persistent delusions or hallucinations.  There is also no indication that the Veteran is a persistent danger to himself or others. 

b.  Period After January 28, 2016

Pursuant to the September 2015 remand, notes on the Veteran's therapy sessions were obtained.  He was also afforded a new VA examination.  It was during this period that the Veteran's PTSD rating was increased to 50 percent by a March 2016 rating decision.  

The January 2016 VA examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity.  During the examination, the Veteran appeared alert and oriented.  He was dressed neatly and appropriately.  His eye contact was good but his mood was euthymic with irritable affect.  His speech was fluent and productive.  His thought process was clear, coherent, and goal directed without evidence of formal thought disorder or psychosis.  The Veteran told the examiner that during the winter months, he tended to stay indoors.  However, in the warmer months, he played Bingo with his friends.  He used to enjoy karaoke, but goes less often now, depending on his friend.  As for hobbies, the Veteran liked to work on cars but had not been able to due to the cold.  He maintained a relationship with his grandchildren and recently visited his daughter in Tennessee.  He also has family in Arizona, which he keeps in touch via the internet.  The Veteran stated that while he has a few friends, he had become more withdrawn.  

The examiner also noted that the Veteran continues to struggle with irritability and gets easily angered in conversations about politics.  During the evaluation, the Veteran seemed more socially isolated and irritable than his last session.  He avoided thoughts or feelings of distressing memories, and makes persistent negative emotional statements.  He feels detached from others and has a persistent inability to experience positive emotions.  The Veteran also reported symptoms including depressed mood, anxiety, suspiciousness, panic attacks (occurring weekly or less often), chronic sleep impairment, and disturbances of motivation and mood.  He denied suicidal and homicidal ideations and there was no evidence of delusions or hallucinations.  

The Veteran returned for another examination in May 2016.  He arrived 20 minutes late and was 'strongly uncooperative' at the start of the examination.  However, he settled down and became cooperative within 5 minutes, and remained so throughout the session.  During the evaluation, the Veteran expressed anger over the fact that he was required to attend another VA examination.  In addition to being angry at the examiner, the Veteran voiced his belief that he was a target of a political conspiracy that led to his battle records being lost.  When these statements were made, the Veteran angrily pointed his finger aggressively in the examiner's face numerous times.  The examiner found it necessary to verbalize firm limits for the Veteran's behavior, indicating what would be permitted and acceptable behavior to allow for completion of the examination.  The Veteran became calm and soon apologized for his behavior at the start of the examination.  

The Veteran showed minimal changes since the last evaluation.  He reported staying home most of the time, aside from leaving the house for medical appointments, group therapy sessions, and Bingo on Tuesdays.  While he admitted not enjoying Bingo much, he still attended the games to spend time with his friends.  He spent a lot of time watching television and did not see his family as often as before as they had become busy.  Overall, the Veteran had minimal socialization and low activity level.  The examiner specifically noted that the Veteran admitted to intentionally not showering before attending the examination.  He reasoned that his last rating decision indicated that his personal hygiene was "too good" for a higher disability rating.  Therefore, he wanted to "impress" this examiner with his poor hygiene.  Despite this admission, the Veteran told the examiner that his hygiene, has in fact, improved since the last examination, now that he bathes 3 to 4 times per week.  

The Veteran continued to experience recurrent and involuntary intrusive memories and dreams, as well as intense prolonged psychological distress.  He also continues to make efforts to avoid these distressing memories and reminders that would trigger such memories.  In addition to persistent negative emotions and feelings of detachment, the Veteran has persistent and exaggerated negative beliefs of others and distorted cognition about the causes of the traumatic event.  He continues to suffer from irritable behavior, anger outbursts, exaggerated startled response, and sleep disturbance.  He also still has anxiety, depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood.  

Despite a rocky start to the examination, the examiner noted that the Veteran was dressed casually and appropriately.  He was in poor health and was on continuous oxygen.  His hygiene was good, though his breath was strongly malodorous, possibly due to continuous oxygen.  His speech was normal, except at the beginning of the examination.   His mood was irritable and his affect was congruent with his mood.  His thought process was coherent and logical.  There were no signs of delusions or hallucinations.  He was fully oriented to time, place, and persons.   His memory and concentration was intact.  His judgment and insight was fair.  In sum, the examiner opines that the Veteran has occupational impairment with reduced reliability and productivity.  Negative alterations of cognitions and mood would negatively impact occupational functioning.  

In April 2017, the Veteran visited the Pittsburg VA medical center where he was evaluated again.  There, the Veteran expressed his frustration over the May 2016 VA examination and the examiner.  He reported ongoing nightmares and flashbacks that affect his ability to sleep.  He feels sadness and has low energy as a result of poor sleep.  He denied suicide and homicidal ideations and showed no symptoms relating to a bipolar disorder, psychosis, or paranoia.  His was alert and oriented to time, place, and person.  He had a cooperative attitude throughout the visit.  He maintained good eye contact and reported having good memory.  His mood was irritable and his affect was broad.  His thought process was linear and goal oriented.  

The Veteran returned for another VA examination in October 2017.  He was dressed casually and appropriately.  His grooming and hygiene were adequate.  His attention and concentration were good.  His mood was euthymic with normal and full affect.  His speech was fluent and productive.  This thought process was clear and coherent.  He denied suicidal and homicidal ideations.  Both his judgment and insight seemed 'fair.' 

The examiner was specifically asked to determine whether or the Veteran suffers from another mental disorder.  While the examiner found that the Veteran only suffers from PTSD, he also noted the Veteran's behavior associated with it.  While he lives alone, the Veteran is able to maintain his friendship and sees these friends for their weekly Bingo games until earlier this year.  He continues to attend the Veteran Center Group for treatment and socialization on a weekly basis.  He also speaks to one of his daughters regularly but does not see his grandchildren as often as before.  Since the Veteran has reduced time with his friends, he spends most of his time watching television at home.  He is able to take care of everything around the house independently.  As of date of this examination, the Veteran continues to experience nightmares and intrusive thoughts of combat in Vietnam.  He still struggles from poor sleep, irritability, and social withdrawal.  

After review of the Veteran's new medical evidence, the Board finds that the Veteran's PTSD symptomatology most closely approximated the criteria for the 50 percent rating.  The Board acknowledges the Veteran's report of panic attacks, persistent nightmares, irritability, and trouble with concentration.  The Board also notes the Veteran's reduced time with his friends and family.  The Veteran has recently preferred to stay at home instead of spending time with his friends playing Bingo and karaoke.  He also does states that he now sees his grandchildren less than he used to.  However, the impact of these symptoms is generally more congruent with the assigned disability rating than they would be with a higher rating during his period.  

The Veteran is not entitled to a 70 percent rating for this period because the evidence does not indicate occupational and social impairment, with deficiencies in most areas.  There were no signs of suicidal or homicidal ideations.  The Veteran's symptoms do not cause obsessive rituals which interfere with routine activities.  VA examinations have consistently shown that the Veteran's speech is normal, and that his judgment and insight were 'good.'  The Veteran has been able to maintain his personal hygiene and grooming.  Here, the Board also notes that during the May 2016 VA examination, the Veteran admitted to understand the importance of his hygiene and its effects on his disability rating.  Finally, there was no indication that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently.  

Consideration has been given to assigning a higher disability evaluation during this period.  However, the Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment.  

The VA examiners all felt that the Veteran's psychiatric symptomatology was mostly compatible with a 50 percent rating.  Second, the Veteran is simply not found to be totally socially impaired.  While reduced in frequency, the Veteran has been able to maintain his relationship with his friends and some members of his family.  He engages in hobbies on and off and continues to attend therapy sessions with other veterans.  As such, the aforementioned social contacts clearly preclude the assignment of a total schedular rating. 


ORDER

A rating in excess of 50 percent for PTSD, to include a rating in excess of 10 percent 30 percent earlier than January 28, 2016, is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


